Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 10, 12-14 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ozoe (U.S. 20090036608).
	Ozoe teaches in Example 8 (¶[0142]) the copolymerization of chloroprene with a poly methyl methacrylate / glycidyl methacrylate copolymer from Synthesis Example 9.  The resulting copolymer has a number average molecular weight Mn of 162,000, Mw of 288,000 and Mw/Mn = 1.73. The copolymerization was done “in the same manner as Example 5”.  Example 5 demonstrates the use of a dithiocarboxylate ester as a chain transfer agent to result in a structure of Chem 13. ¶[0129]-¶[0133]  Therefore, one of ordinary skill in the art is reasonably suggested a similar structure in chemical nature is found in Example 8.

    PNG
    media_image1.png
    182
    340
    media_image1.png
    Greyscale

	The above end group structure anticipates the chloroprene based polymer as recited by Claim 1 when R1 = an unsubstituted aryl group (benzyl group C6) of Formula (1) which also anticipates Claim 2.  The subscripts of Chem 13 (534 and 470) relate to the number and type of repeats and, ultimately, the final molecular weight of the polymer and, as such, would not be the same numbers as the 162,000 Mn for the Example 8 polymer because the molecular weight of the Example 5 polymer is lower.  Therefore, the Mn of 162,000 anticipates the number average molecular weight range of Claim 1 and the Mw/Mn = 1.73 anticipates the range of Claim 3.  ¶[0143] teaches the chloroprene polymer used in an adhesive.  Claims 10, and 12-13 do not require any additional components to meet the compositional claims other than the recited chloroprene polymer (the adhesive of Ozoe has a solvent regardless).  Therefore, the adhesive of ¶[0143] anticipates Claims 10 and 12-13.  Ozoe is silent on the adhesive layer separation of Claim 14, however, as every one of the example which meets the claimed Formula 1 and has a Mn in the claimed range of Claim 1 along with a Mw/Mn in the range of Claim 3 meets the adhesive layer separation limitation of Claim 14, one of ordinary skill in the art is reasonably suggested when Ozoe’s above example is tested according to the adhesive layer separation test it must have a layer separation in the claimed range.  At this time there is no evidence to suggest otherwise.  This anticipates Claim 14 and Claim 20.  
In re Kao, 98 USPQ2d 1799, 1809 (Fed. Cir. 2011).

Claims 1, 2, 4 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takana (WO2015072585; reference made to US20160264686 to Nemoto).
Nemoto teaches in Example 55 a Mn 175,500 molecular weight chloroprene homopolymer with a RAFT agent (chain transfer agent ¶[0035]) of 2-phenyl-2-propyl benzodithioate. (Table 17) This would produce a chloroprene homopolymer with R1 = benzyl group (C6 aryl group) of Formula 1 as the RAFT agent / chain transfer agent is used for the same purpose as Applicant (i.e. a chain transfer agent) and is used by Applicant to produce Formula 1.  Therefore, Claim 1 is anticipated by the above chloroprene homopolymer along with Claims 2 and 4. No other components are required by the composition of Claim 10 and therefore the homopolymer on its own anticipates the composition of Claim 10.
Allowable Subject Matter
Claims 5-9, 11, 15-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The closest prior art is Ozoe (U.S. 20090036608) which teaches block copolymers based on chloroprene using dithiocarboxylate esters as chain transfer agents.  However, the block copolymers of Ozoe cannot be made to be statistical copolymers (Claims 5-9), the method of Claims 7-9 is not reasonably suggested by Ozoe at all, the resulting block copolymers are taught be a variety of end used but not taught for any special purpose for rubber vulcanizates or to include other rubbers as recited by Claims 11 and 15-17.  The soapless latexes taught as a separate polymerization technique by Ozoe do not appear to use the dithiocarboxylate esters chain transfer agents to arrive at the claimed Formula 1, and additionally, there is no generic M-n, Mw or Mw/Mn teachings in Ozoe that would motivate someone to practice the soapless latex polymerizations to arrive at number average molecular weights in the recited range especially in light of the fact that none of the soapless latexes are described in terms of molecular weight and the molecular weights exemplified by Ozoe are generally much lower than the recited range.  Therefore, to arrive at any of the above claims using Ozoe with the prior art would require the use of hindsight.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M RODD whose telephone number is (571)270-1299.  The examiner can normally be reached on 7 am - 3:30 pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Christopher M Rodd/            Primary Examiner, Art Unit 1766